NO. 12-19-00384-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

THURSTON, OWENS & NEWMAN,                                  §       APPEAL FROM THE
L.L.C., D/B/A SOUTHWEST
RESTAURANT & BEVERAGE
SOLUTIONS, APPELLANTS/CROSS-
APPELLEES,
APPELLANTS

V.
                                                           §       COUNTY COURT AT LAW NO. 2
JERRY DAVIS, INDIVIDUALLY AND
AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF HAYDEN
DAVIS, KAREN DAVIS, AND
SUMMER HERNANDEZ, AS NEXT
FRIEND OF G.L.D. AND C.N.D.,
APPELLEES/CROSS-APPELLANTS,
APPELLEES                                                  §       GREGG COUNTY, TEXAS

                            SUPPLEMENTAL MEMORANDUM OPINION
         In our opinion and order issued on March 18, 2021, this Court reversed 1 the portion of the
trial court’s modified amended judgment awarding damages for future pecuniary loss to Calli
Davis in the amount of $1,000,000.00 and to Grace Davis in the amount of $750,000.00 and
suggested a remittitur of the jury’s award of damages for future pecuniary loss to Calli Davis in
the amount of $462,000.00 and to Grace Davis in the amount of $128,000.00, thereby reducing
the award for future pecuniary loss for Calli Davis to $538,000.00 and for Grace Davis to
$622,000.00.


         1
           Before we made this determination, we reversed the trial court’s amended judgment insofar as it awarded
damages for future pecuniary loss to Calli and Grace and modified it to reinstate, subject to further dispositions, the
jury’s award for damages for future pecuniary loss to Calli Davis in the amount of $1,000,000.00 and to Grace
Davis in the amount of $750,000.00.


                                                          1
         In our opinion and order, we stated that if Davis filed the remittitur within fifteen days of
our opinion, we would modify the judgment and affirm the damages award for future pecuniary
loss in accordance with the remittitur, thereby obviating the need for a new trial. See TEX. R.
APP. P. 46.3, 46.5.
         On March 22, 2021, Davis timely filed his agreed remittitur. Accordingly, we further
modify the trial court’s amended judgment to reflect that the amount of the award for future
pecuniary loss for Calli Davis is $538,000.00 and for Grace Davis is $622,000.00. See TEX. R.
APP. P. 46.3, 46.5.
         We affirm the trial court’s judgment in all other respects. This Court’s opinion of March
18, 2021, otherwise remains in effect.

                                                                   BRIAN HOYLE
                                                                      Justice

Opinion delivered March 31, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 31, 2021


                                        NO. 12-19-00384-CV


  THURSTON, OWENS & NEWMAN, L.L.C., D/B/A SOUTHWEST RESTAURANT &
         BEVERAGE SOLUTIONS, APPELLANTS/CROSS-APPELLEES
                                  V.
 JERRY DAVIS, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE
  ESTATE OF HAYDEN DAVIS, KAREN DAVIS, AND SUMMER HERNANDEZ, AS
    NEXT FRIEND OF G.L.D. AND C.N.D., APPELLEES/CROSS-APPELLANTS


                           Appeal from the County Court at Law No. 2
                     of Gregg County, Texas (Tr.Ct.No. 2017-2475-CCL2)

                       THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, because it is the opinion of this court that the judgment of
the court below should be modified and as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to reflect that the amount of the award for future pecuniary loss
for Calli Davis is $538,000.00 and for Grace Davis is $622,000.00; in all other respects the
judgment of the trial court is affirmed; and that this decision be certified to the court below for
observance.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                     3